DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
Claims 1 and 15 are currently amended. 
Claims 2, 5, 9, 13 and 16 are cancelled.
Claims 24 and 25 are newly added.
Claims 1, 3, 4, 6-8, 10-12, 14-15, 17-25 are pending. 

Response to Amendment
Applicant’s amendments are acknowledged. 

Response to Arguments
Applicant’s arguments filed 1/3/2022 have been fully considered in view of further consideration of statutory law, Office policy, precedential common law, and the cited prior art as necessitated by the amendments to the claims, but are not persuasive for the reasons set forth below.

35 USC § 103 Rejections 
First, Applicant argues that “the cited references do not disclose “first and second recipient GUI elements being specific to first and second recipients listed in the recipient section of the draft email,” as recited by independent claim 1…
…the Office Action relies on Accapadi, alleging that Figure 6 of Accapadi “discloses that selection of first GUI element 616 causes a menu with first and second recipient GUI elements (i.e. the selections for “All recipient’, ‘To: Recipients’, ‘Business Group’, etc.) to display… The menu selections associated with element 616 of Accapadi provide only four selection options, regardless of how many recipients are listed in the draft email. Those four options are limited to general categories: “All Recipients,” “To: Recipients,” “CC: Recipients,” and “Business Group.” See Accapadi at FIG. 6. None of these selections are therefore “specific to first and second recipients listed in the recipient section of the draft email,” as claimed. In fact, they appear to be the opposite in that they apply generally to whichever recipients are included in the “to” and “cc” fields, or both, or to another grouping of users defined elsewhere” [Arguments, pages 8-9].
In response, Applicant’s arguments are considered but are not persuasive. Examiner respectfully disagrees and maintains that, as claimed, the first and second recipients of the draft email can be considered each to be sets of recipients. For example, the first recipients of the draft email can be considered those in the ‘CC: Recipients’ group, while the second recipients of the draft email can be considered those in the ‘All Recipients’ group. As such, Examiner remains unpersuaded.

Second, Applicant argues that “the cited references do not disclose or render obvious the claimed “date elements” and their respective functionalities, as recited by independent claim 1… When addressing this subject matter, the Office Action alleges that Accapadi discloses “[t]hrough KSR Rationale D,” Accapadi discloses this subject matter…
First, the Office Action appears to ignore that claim 1 recites functionality associated with selection of each of the first and second recipient GUI elements—specifically, that such selection “causes a first [or second] date GUI element to be displayed in the draft email.” In fact, the Office Action correctly concludes that Accapadi discloses a “date GUI element”—rather than recipient GUI elements—that “when selected, causes date options .. . to be displayed.” See Office Action at 7; Accapadi at FIG. 6. In other words, Accapadi does not disclose the functionality of a recipient GUI element that causes a date GUI element to be displayed…
Second… the Office Action states that “Figure 4 of Accapadi discloses a plurality of different deadlines for different users (i.e. elements 402-408).” Id. This analysis is flawed, however, because the different deadlines in Figure 4 of Accapadi are all for the same recipient and originate from different emails. This is explained by Accapadi, which states that “mail storage 400 depicts a portion of the email records for emails being held for delivery to ‘user A’ within email storage system 302.” In other words, all of these email records are for delivery for user A, meaning that user A is the recipient for each email and that each email record reflects a different email…
Finally, Applicant respectfully notes that the application of KSR cannot cure the deficiencies identified above. Accapadi does not disclose the claimed recipient GUI elements, the functionality of those elements, or the functionality of the date GUI elements. Instead, the Office Action lumps together this subject matter, including three separate wherein clauses, offers the improper analysis discussed above, and broadly claims that KSR rationale fills in all the gaps. In so doing, the Office Action has used hindsight bias gathered from Applicant’s claims to transform Accapadi into something far beyond its actual disclosure” [Arguments, pages 10-12].
In response, Applicant’s arguments are considered but are not persuasive. First, in response to the argument that the Office Action ignores functionality associated with selection of each of the first and second recipient GUI elements—specifically, that such selection “causes a first [or second] date GUI element to be displayed in the draft email”, Examiner respectfully maintains that KSR Rationale D (i.e. applying a known technique to a known device, method or product) was relied upon to disclose the claimed functionality. Specifically, implementing the technique of causing date options to be displayed in response to selecting a date element to the first and second recipient GUI elements would have been obvious and would have resulted in an improved system for the same reasons as stated in the previous Office Action.
Second, in response to the argument that this analysis is flawed because the different deadlines in Figure 4 of Accapadi are all for the same recipient and originate from different emails, Examiner maintains that the ‘select applicable recipients’ menu element 616 was relied upon to disclose the first and second recipient GUI elements, as stated in response to the argument above and in the previous Office Action. Examiner observes that elements 402-408 of Figure 4 of Accapadi were cited as a supplementary disclosure of the first and second recipient GUI elements, in addition to the ‘select applicable recipients’ menu element 616 of Figure 6 of Accapadi, which Examiner cited in the applied KSR Rationale and which Examiner maintains also discloses the first and second recipient GUI elements. Still, Examiner maintains that elements 402-408 of Figure 4 of Accapadi are appropriate to apply in the context of KSR Rationale D for the purposes of rendering obvious the above argued claim limitations for the same reasons as stated in the KSR Rationale (i.e. such an application of GUI elements would have yielded predictable results and would have resulted in an improved user experience and email system).
Finally, in response to the argument that the application of KSR cannot cure the deficiencies identified above because does not disclose the claimed recipient GUI elements and that the Office Action has used hindsight bias gathered from Applicant’s claims to transform Accapadi into something beyond its actual disclosure, Examiner respectfully maintains that Accapadi does disclose the first and second GUI elements for the same reasons as stated above. Further, in response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, as Examiner has demonstrated in the applied rejection and rationale, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As such, Examiner remains unpersuaded.

Third, Applicant argues that “the cited references do not disclose or render obvious the claimed “header section” and respective functionality, as recited by independent claim 8…
the Office Action relies on functionality relating not to the draft email, but to a reply email drafted in response to the original draft email. For example, the Office Action first cites paragraph [0070] of Accapadi…
this portion of Accapadi merely describes what almost every email application does when a user replies to an email: populates the subject line and includes the old text from the previous email. This functionality does not relate to a “header section [that] is automatically added to the body section of the draft email based on the selection of the first and second recipient GUI elements.” Applicant respectfully notes that the claim recites “the draft email,” not “a different draft email.”…
the Office Action concludes that this portion of the reference “further discloses automatically adding a header to the body section of a draft email.” But this analysis is flawed because, while it relates to adding things to a draft email, it still has nothing to do with adding “a header section that identifies the first and second recipients corresponding to the first and second recipient GUI elements and identifies the corresponding deadline for responding to the email,” as claimed”” [Arguments, pages 12-14].
In response, Applicant’s arguments are considered but are not persuasive. Examiner respectfully disagrees and maintains that the header section elements cited in paragraph 70 of Accapadi are not meaningfully different than those claimed in the present invention. For example, Examiner first observes that the ‘select applicable recipients’ menu element 616 of Figure 6 of Accapadi, which appears in the header of a draft email and which was cited in response to the presently argued limitation to disclose the first and second recipient GUI elements discloses “a header section that identifies the first and second recipients corresponding to the first and second recipient GUI elements…”. 
Further, Examiner observes that the present claims do not preclude a header that is displayed “upon user selection to reply the received email” or that occurs “in a new composition window”. Thus Examiner maintains that it would have been obvious at the time the invention was filed to have applied the cited elements to any draft email, rather than only reply emails. 
Further still, with respect to the cited portion of paragraph 78 of Accapadi, Examiner observes that the Applicant correctly notes that this citation discloses adding recipient reply elements to a draft email. Thus, Examiner maintains that this element of adding recipient reply elements to a draft email, in combination with the cited elements of paragraph 70 of Accapadi which disclose header and message portions of a draft email being automatically filled in, disclose the above argued claim limitation. As such, Examiner remains unpersuaded. 

Fourth, Applicant argues that “the cited references do not disclose or render obvious the claimed “recipient GUI elements” recited by independent claim 15…
the Office Action relies on the pull-down selections associated with element 616 of Figure 6. See Accapadi at FIG. 6. But pull-down menus, by design, disappear after a selection. Accapadi does not provide any different explanation of its pull-down menu—nor would one make sense in the context of its disclosure. However, because Accapadi uses a pull-down menu, it cannot possibly disclose “GUI elements [that] both remain visible and available for further selection on the GUI after the second selection by the user.”
Separately, none of the selections of the pull-down menu in Accapadi “specifically identify[] first and second recipients listed in the recipient section of the draft email.” Instead, the pull-down menu includes options for “All Recipients,” “To: Recipients,” “CC: Recipients,” and “Business Group.” See Accapadi at FIG. 6” [Arguments, pages 14-15].
In response, Applicant’s arguments are considered but are not persuasive. In light of the amended claim limitation, Examiner respectfully disagrees and maintains that Accapadi renders the limitation obvious.
Specifically, Through KSR Rationale E, Accapadi discloses …wherein the first and second recipient GUI elements both remain visible and available for further selection on the GUI after the second selection by the user
First, Accapadi discloses first and second recipient GUI elements under the menu of element 616, which are selectable by a second selection of the user (Id., Figure 6, Figure depicts first and second recipient GUI elements under the menu of element 616, which are selectable by a second selection of the user).
Further, Accapadi discloses a number of elements which remain visible after the second selection by the user (Id., Figure 6, Figure depicts several elements which remain visible after the second selection by the user (e.g. ‘TO:’ recipient element 606).
A desirable user experience is a key factor in the success of any business. Thus, one of the most common vehicles for businesses to demonstrate a desirable user experience is by displaying information relevant to the contemporary activities of the user. As discussed by Accapadi, an improved email communication network environment for facilitating composition, presentation, and monitoring of electronic mail messages with reply by constraints is set forth in part by properly presenting relevant data to the user.
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, allowing the first and second GUI elements to remain visible and available for further selection on the GUI after the second selection by the user in the system of Accapadi, because there are a finite number of identified, predictable potential solutions (i.e. either hide or maintain display of the first and second GUI elements). Allowing the elements to remain on display and selectable would be a benefit to the recognized need (a desirable user experience) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known). As such, Examiner remains unpersuaded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-4, 6-8, 10-12, 14, 18, 22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Accapadi et al. U.S. Publication No. 2007/0061423 [hereinafter Accapadi] in view of Johnson et al., U.S. Publication No. 2016/0042324 [hereinafter Johnson], and in further view of Brun et al., U.S. Publication No. 2007/0168430 [hereinafter Brun].

Regarding claim 1, Accapadi discloses a graphical user interface (GUI), comprising: a recipient section having a field in which a user can enter at least one recipient for a draft email (Accapadi, ¶ 9, the server enables, for display within a user interface (discloses GUI) accessible to the particular recipient, a separate record for each electronic mail message within an inbox), (Id., ¶ 38, the header portion may include prompts for entry of information such as the email address for the sender, the email address for one or more recipients (discloses recipient section), and a subject of the email. The message portion may include a space in which a user may insert text, audio, video, graphics, and attachments), (Id., ¶ 98, block 1024 depicts storing a copy of the email in a drafts (discloses draft emails) queue that is sorted by reply by date);
a subject section having a field in which the user can enter a subject for the draft email (Id., ¶ 38, the header portion may include prompts for entry of information such as the email address for the sender, the email address for one or more recipients, and a subject of the email (discloses subject section). The message portion may include a space in which a user may insert text, audio, video, graphics, and attachments);
a body section having a field in which the user can enter text for the body of the draft email (Id., ¶ 38, the header portion may include prompts for entry of information such as the email address for the sender, the email address for one or more recipients, and a subject of the email. The message portion (discloses body section) may include a space in which a user may insert text, audio, video, graphics, and attachments); 
and a first GUI element of the draft email that, when selected by the user, causes a first recipient GUI element and a second recipient GUI element to display, the first and second recipient GUI elements being specific to first and second recipients listed in the recipient section of the draft email… (Id., Figure 6, figure discloses that selection of first GUI element 616 causes a menu with first and second recipient GUI elements (i.e. the selections for ‘All recipients’, ‘To: Recipients’, ‘Business Group’, etc.) to display), 

    PNG
    media_image1.png
    303
    403
    media_image1.png
    Greyscale

Through KSR Rationale D (see MPEP 2141 (III)(D), Accapadi discloses …wherein selection of the first recipient GUI element causes a first date GUI element to be displayed in the draft email, wherein selection of the second recipient GUI element causes a second date GUI element to be displayed in the draft email… wherein the user can select first and second deadlines for the first and second recipients using the first and second date GUI elements, respectively, the first and second deadlines being different from one another,
First, Accapadi discloses date GUI element “date field 614” which, when selected, causes date options including “select from calendar” and “project A deadline” to be displayed. 
Further, as noted above, Accapadi discloses a plurality of recipient GUI elements (i.e. the selections for ‘All recipients’, ‘To: Recipients’, ‘Business Group’, etc.) when first GUI element 616 is selected. Additionally, Figure 4 of Accapadi discloses a plurality of different deadlines for different users (i.e. elements 402-408).
One of ordinary skill in the art would have recognized that the known technique of Accapadi of selecting a first GUI element (e.g. element 616) in order to cause recipient GUI elements to display would have been obvious to apply to the selecting of recipient GUI elements in order to cause date GUI elements to be displayed to select different deadlines for each recipient, because such an application would have yielded predictable results and would have resulted in an improved user experience and email system (KSR Rationale D (see MPEP 2141 (III)(D)).
Accapadi further discloses …wherein the first and second date GUI elements suggest deadlines that the user can accept or decline… and wherein selection of the first and second deadlines causes… (Accapadi, Figure 6, Figure depicts date GUI elements suggesting deadlines (i.e. “Project A Deadline”) that the user can accept or decline (i.e. by selecting “none”). 
Through KSR Rationale D (see MPEP 2141 (III)(D), the combination of Accapadi and Johnson discloses … and wherein selection of the first and second deadlines causes: a first calendar file to be automatically generated and attached to the draft email when sent to the first recipient, the first calendar file setting the first deadline for responding to the email, and a second calendar file to be automatically generated and attached to the draft email when sent to the second recipient, the second calendar file setting the second deadline for responding to the email.
First, Accapadi discloses selection of the first and second recipient GUI elements (Accapadi, ¶ 77, For "applicable recipients" field 616, in the example, a user may select to apply the reply by entries to all recipients, those recipients listed in "to" field 606, those recipients listed in "cc" field 608 (discloses selectable elements corresponding to recipients of the draft email), or those recipients who addresses are included in a directory under a "business group" folder. In addition, the pull down menu may include other selectable options for specifying the applicable recipients. It will be understood that the user may specify applicable recipient options for display in the pull down menu for "applicable recipients" field 616).
Further, Johnson discloses causing a calendar file to be automatically generated and attached to the draft email when sent to recipients (Johnson, ¶ 66, the message management service can generate a new message (e.g., an email) addressed to the organizing user, attach the updated calendar invite file to the message, and send the new message to the organizing user).
One of ordinary skill in the art would have recognized that applying the known calendar file attaching technique of Johnson would have yielded predictable results and resulted in an improved user experience and email system (KSR Rationale D (see MPEP 2141 (III)(D)). It would have been recognized that applying the technique of Johnson to the teachings of Accapadi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such calendar file features into similar systems. Further, attaching calendar files to Accapadi’s draft email when selecting recipients via selectable GUI element 616, would have been recognized by those of ordinary skill in the art as resulting in an improved email system that would allow more for a more simplified and convenient user experience.
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the calendar and GUI elements of Accapadi to include the calendar file attaching elements of Johnson in the analogous art of automatic calendar event reminders (Johnson, ¶ 46).
	The motivation for doing so would have been to "improve the calendar invite experience by providing a unified interface for managing calendar invites, regardless of the originating calendar service/messaging provider" [Johnson, Abstract], wherein such an improved experience would benefit the “improved email communication network environment” [Accapadi, ¶ 8].
While suggested, the combination of Accapadi and Johnson does not explicitly disclose …the suggested deadlines being based on detected content within the body section of the GUI.
However, Brun discloses …the suggested deadlines being based on detected content within the body section of the GUI (Brun, ¶ 23, Syntactic analysis of the content of the body of the email identifies the action item "attend the ABC Roundtable" as an action item in which the email recipient is the agent expected to perform the action item. Syntactic analysis of the "Subject" header of the email then connects the date "March 7, 2006" with the action item "attend the ABC Roundtable". Thus, the action deadline "March 7, 2006" is detected by the action deadline detector 50 (discloses suggesting deadlines based on detected content) along with the associated action item "attend the ABC Roundtable.").
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the calendar and GUI elements of Accapadi and the calendar file attaching elements of Johnson to include the content detecting and deadline suggesting elements of Brun in the analogous art of content-based email prioritization.
The motivation for doing so would have been to create an improved email communication network in part by “assign[ing] priority scores to the email messages based at least on the action deadlines and a current date” [Brun, ¶ 6; Johnson, ¶ 46, Accapadi, ¶ 8].

Regarding claim 3, the combination of Accapadi, Johnson and Brun discloses the GUI of claim 1.
Accapadi further discloses wherein the first date GUI element comprises… of potential deadlines corresponding to a plurality of response times (Accapadi, Figure 6, figure discloses date GUI element “date field 614” which, when selected, causes date options including “select from calendar” and “project A deadline” to be displayed, and where the calendar presumably comprises a grid with multiple rows and columns).
While suggested, Accapadi does not explicitly disclose … a grid with multiple rows and columns.
However, Johnson discloses  …a grid with multiple rows and columns (Johnson, Figure 3 and Figure 1, Figures depict a grid with multiple rows and columns).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the calendar and GUI elements of Accapadi to include the grid elements Johnson for the same reasons as stated for claim 1.

Regarding claim 4, the combination of Accapadi, Johnson and Brun discloses the GUI of claim 3.
Accapadi further discloses wherein each of the plurality of response times comprises time periods, dates, or both (Accapadi, ¶ 76, For "date" field 614, in the example, a user may enter a date or the user may select a date from the pull down menu which includes selectable dates of "1 hour", "1 day", "2 days", "3 days" (discloses selecting time periods and dates) and additional selectable options of "select from calendar" which triggers a selectable calendar within the display area, "project A deadline" which triggers a date specified in a calendar or user preferences for the deadline, or no reply by date).
	
Regarding claim 6, the combination of Accapadi, Johnson and Brun discloses the GUI of claim 1.
Accapadi further discloses further comprising a header section, wherein the header section is automatically added to the body section of the GUI based on the selection of the first GUI element (Accapadi, ¶ 70, Upon user selection to reply to the received email, mail composition controller 510 opens a new composition window with a subject line in the header automatically filled in with the received email subject line, preceded by "re:" and with the message portion already filled in with message of the received email (discloses automatically adding a header to the body section of a draft email). In other examples, other types of indicators may be added to an email to indicate that the email is a reply email), (Id., ¶ 78, if the user selects for the type of reply to be "check read box", then a selectable button 624 may be added to the email, such as within message 622 (further discloses automatically adding a header to the body section of a draft email). In addition, in the example, if the user selects a reply type, then a textual or graphical addition may be included in message 622 indicating the type of reply required).

Regarding claim 7, the combination of Accapadi, Johnson and Brun discloses the GUI of claim 1.
While suggested, Accapadi does not explicitly disclose … wherein each or both of the first and second recipient GUI elements can be selected independently of the other.
However, Accapadi does disclose wherein each of the first and second recipient GUI elements can be selected… (Accapadi, ¶ 77, For "applicable recipients" field 616, in the example, a user may select to apply the reply by entries to all recipients, those recipients listed in "to" field 606, those recipients listed in "cc" field 608, or those recipients who addresses are included in a directory under a "business group" folder. In addition, the pull down menu may include other selectable options (discloses selectable elements (i.e. options) corresponding to recipients of the draft email) for specifying the applicable recipients. It will be understood that the user may specify applicable recipient options for display in the pull down menu for "applicable recipients" field 616).
Accapadi further discloses independently selectable GUI elements (Accapadi, ¶ 74, In selecting addresses for "to" field 606 and "cc" field 608, a user may select from a pull down menu of addresses or from a directory of addresses (discloses independently selectable elements from an email address directory). A user may organize email addresses in a directory under different groupings, such that a user may also select the grouping to select all the email addresses under that grouping). 
Since each individual element and its function are shown in the prior art, albeit shown in different selectable elements of Accapadi, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the selectable options from the pull down menu of element 616 with the independently selectable options from the email address directory displayed when selecting "to" field 606 and "cc" field 608.
Thus, the simple substitution of one known element for another producing a predictable
result renders the claim obvious (KSR Rationale B (see MPEP 2141 (III)(B)).

Regarding claim 8, Accapadi discloses a non-transitory, computer-readable medium comprising instructions executed by at least one processor to display an interactive graphical user interface (GUI) on a device, the GUI comprising: a recipient section having a field in which a user can enter at least one recipient for a draft email (Accapadi, ¶ 9, the server enables, for display within a user interface (discloses GUI) accessible to the particular recipient, a separate record for each electronic mail message within an inbox), (Id., ¶ 47, email communications of the present invention may be provided as a computer program product, included on a machine-readable medium having stored thereon the machine executable instructions used to program computer system 200 to perform a process according to the present invention), (Id., ¶ 38, the header portion may include prompts for entry of information such as the email address for the sender, the email address for one or more recipients (discloses recipient section), and a subject of the email. The message portion may include a space in which a user may insert text, audio, video, graphics, and attachments), (Id., ¶ 98, block 1024 depicts storing a copy of the email in a drafts (discloses draft emails) queue that is sorted by reply by date); 
a subject section having a field in which the user can enter a subject for the draft email (Id., ¶ 38, the header portion may include prompts for entry of information such as the email address for the sender, the email address for one or more recipients, and a subject of the email (discloses subject section). The message portion may include a space in which a user may insert text, audio, video, graphics, and attachments); a body section having a field in which the user can enter text for the body of the draft email (Id., ¶ 38, the header portion may include prompts for entry of information such as the email address for the sender, the email address for one or more recipients, and a subject of the email. The message portion (discloses body section) may include a space in which a user may insert text, audio, video, graphics, and attachments);
and a first GUI element that, when selected by the user, causes a first recipient GUI element and a second recipient GUI element to display, the first and second recipient GUI elements corresponding to first and second recipients listed in the recipient section of the draft email… the calendar file setting a deadline for responding to the email (Id., ¶ 99, Returning to block 1004, if the user selects to send the email with the reply by entry, then the process passes to block 1006. Block 1006 depicts sending the email with a header that includes the reply by entry to the email server for delivery; Fig. 6, items 618: “Select Type of Reply” and “Reply Message Check Read Box”), (Id., ¶ 76, For "date" field 614, in the example, a user may enter a date or the user may select a date from the pull down menu which includes selectable dates of "1 hour", "1 day", "2 days", "3 days" and additional selectable options of "select from calendar" which triggers a selectable calendar within the display area (further discloses automatically generating a calendar), "project A deadline" which triggers a date specified in a calendar or user preferences for the deadline (discloses deadline for responding), or no reply by date), (Id., ¶ 98, Block 1024 depicts storing a copy of the email in a drafts (further discloses draft emails) queue that is sorted by reply by date), (Id., ¶ 40, an email client, such as email client 106, 108, or 110 includes a prompt within the header portion of composition interface for user entry of a reply by entry (discloses deadline for response). The reply by entry may include multiple selectable fields of information including, but not limited to, a reply by date, the recipients to which the reply by date is applicable, and the type of reply expected), (Id. Figure 6, Figure depicts selectable element 606), (Id., ¶ 74, In selecting addresses for "to" field 606 and "cc" field 608, a user may select from a pull down menu of addresses or from a directory of addresses (discloses selectable elements corresponding to recipients of the draft email). A user may organize email addresses in a directory under different groupings, such that a user may also select the grouping to select all the email addresses under that grouping), (Id., ¶ 77, For "applicable recipients" field 616, in the example, a user may select to apply the reply by entries to all recipients, those recipients listed in "to" field 606, those recipients listed in "cc" field 608 (further discloses selectable elements corresponding to recipients of the draft email), or those recipients who addresses are included in a directory under a "business group" folder. In addition, the pull down menu may include other selectable options for specifying the applicable recipients. It will be understood that the user may specify applicable recipient options for display in the pull down menu for "applicable recipients" field 616).
While suggested, Accapadi does not explicitly disclose …wherein selection of at least one of the first and second recipient GUI elements causes a calendar file to be automatically generated and attached to the draft email when sent to the corresponding at least one recipient.
However, Accapadi does disclose selection of at least one of the first and second recipient GUI elements (Accapadi, ¶ 77, For "applicable recipients" field 616, in the example, a user may select to apply the reply by entries to all recipients, those recipients listed in "to" field 606, those recipients listed in "cc" field 608 (discloses selectable elements corresponding to recipients of the draft email), or those recipients who addresses are included in a directory under a "business group" folder. In addition, the pull down menu may include other selectable options for specifying the applicable recipients. It will be understood that the user may specify applicable recipient options for display in the pull down menu for "applicable recipients" field 616).
Johnson further discloses causing a calendar file to be automatically generated and attached to the draft email when sent to recipients (Johnson, ¶ 66, the message management service can generate a new message (e.g., an email) addressed to the organizing user, attach the updated calendar invite file to the message, and send the new message to the organizing user).
One of ordinary skill in the art would have recognized that applying the known calendar file attaching technique of Johnson would have yielded predictable results and resulted in an improved user experience and email system (see KSR Rationale D (see MPEP 2141 (III)(D)). It would have been recognized that applying the technique of Johnson to the teachings of Accapadi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such calendar file features into similar systems. Further, attaching calendar files to Accapadi’s draft email when selecting recipients via selectable GUI element 616, would have been recognized by those of ordinary skill in the art as resulting in an improved email system that would allow more for a more simplified and convenient user experience.
Accapadi further discloses and a header section that identifies the first and second recipients corresponding to the first and second recipient GUI elements and identifies the corresponding deadline for responding to the email, wherein the header section is automatically added to the body section of the draft email based on the selection of the first and second recipient GUI elements (Accapadi, ¶ 70, Upon user selection to reply to the received email, mail composition controller 510 opens a new composition window with a subject line in the header automatically filled in with the received email subject line, preceded by "re:" and with the message portion already filled in with message of the received email (discloses automatically adding a header to the body section of a draft email). In other examples, other types of indicators may be added to an email to indicate that the email is a reply email), (Id., ¶ 78, if the user selects for the type of reply to be "check read box", then a selectable button 624 may be added to the email, such as within message 622 (further discloses automatically adding a header to the body section of a draft email). In addition, in the example, if the user selects a reply type, then a textual or graphical addition may be included in message 622 indicating the type of reply required), (Id., Figure 6, figure discloses first and second recipient GUI elements (i.e. the selections for ‘All recipients’, ‘To: Recipients’, ‘Business Group’, etc.).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the calendar and response GUI elements of Accapadi to include the calendar file attaching elements of Johnson in the analogous art of automatic calendar event reminders for the same reasons as stated for claim 1.

	Regarding claim 10, the combination of Accapadi, Johnson and Brun discloses the non-transitory, computer-readable medium of claim 8.
	Accapadi further discloses further comprising a second GUI element that is displayed in response to selection of the first GUI element, wherein the second GUI element comprises a plurality response times, and wherein selecting one of the plurality of response times causes the calendar file to set the deadline in accordance with the selected response time (Accapadi, ¶ 72, Referring now to FIG. 6, an illustrative diagram depicts a user interface for a sender composition of an email that includes a reply by entry. As illustrated, a sender composes an email within email composition interface 600. Email composition interface 600 may include multiple selectable options (discloses selectable GUI elements), such as send button 602), (Id., ¶ 75, In the example depicted, "reply by" field 612 includes multiple subfields with pull down menus of available options, including a "date" field 614 (discloses plurality of selectable response times), an "applicable recipients" field 616, and a "type of reply” field 618), (Id., 76, For "date" field 614, in the example, a user may enter a date or the user may select a date from the pull down menu which includes selectable dates of "1 hour", "1 day", "2 days", "3 days" and additional selectable options of "select from calendar” which triggers a selectable calendar within the display area (discloses automatically generating a calendar), "project A deadline” (discloses deadline for responding) which triggers a date specified in a calendar or user preferences for the deadline, or no reply by date).

	Regarding claim 11, this claim recites limitations materially similar to those in claim 4, and is rejected for the same reasons as stated above.

	Regarding claim 12, the combination of Accapadi, Johnson and Brun discloses the non-transitory, computer-readable medium of claim 8.
	Accapadi further discloses wherein the deadline set by the calendar file is based on detected content within the body section of the GUI.
While suggested, the combination of Accapadi and Johnson does not explicitly disclose wherein the deadline set by the calendar file is based on detected content within the body section of the GUI.
However, Brun discloses …wherein the deadline set by the calendar file is based on detected content within the body section of the GUI (Brun, ¶ 23, Syntactic analysis of the content of the body of the email identifies the action item "attend the ABC Roundtable" as an action item in which the email recipient is the agent expected to perform the action item. Syntactic analysis of the "Subject" header of the email then connects the date "March 7, 2006" with the action item "attend the ABC Roundtable". Thus, the action deadline "March 7, 2006" is detected by the action deadline detector 50 (discloses suggesting deadlines based on detected content) along with the associated action item "attend the ABC Roundtable.").
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the calendar and GUI elements of Accapadi and the calendar file attaching elements of Johnson to include the content detecting and deadline suggesting elements of Brun in the analogous art of content-based email prioritization for the same reasons as stated for claim 1.

	Regarding claim 14, this claim recites limitations materially similar to those in claim 7, and is rejected for the same reasons as stated above.
	Regarding claim 18, this claim recites limitations materially similar to those in claim 12, and is rejected for the same reasons as stated above.

Regarding claim 22, this claim recites limitations materially similar to those in claim 21, and is rejected for the same reasons as stated below.

Regarding claim 24, the combination of Accapadi, Johnson and Brun discloses the GUI of claim 1.
While suggested, Accapadi does not explicitly disclose …wherein the detected content comprises at least one non-text element.
However, Johnson discloses …wherein the detected content comprises at least one non-text element (Johnson, ¶ 63, In some embodiments, the calendar invite interface can receive a response from the user by detecting a gesture corresponding to an attendance status (e.g., accept or reject) (discloses detection of non-text content)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the calendar and response GUI elements of Accapadi to include the non-text detection elements of Johnson in the analogous art of automatic calendar event reminders for the same reasons as stated for claim 1.

Regarding claim 25, the combination of Accapadi, Johnson and Brun discloses the non-transitory, computer-readable medium of claim 8.
Accapadi further discloses …wherein the deadline set… (Accapadi, ¶ 76, For "date" field 614, in the example, a user may enter a date or the user may select a date from the pull down menu which includes selectable dates of "1 hour", "1 day", "2 days", "3 days" and additional selectable options of "select from calendar" which triggers a selectable calendar within the display area, "project A deadline" which triggers a date specified in a calendar or user preferences for the deadline (discloses deadline for responding), or no reply by date).
While suggested, Accapadi does not explicitly disclose …wherein the detected content comprises at least one non-text element.
However, Johnson discloses …by the calendar file is based on at least one non-text element detected within the body section of the GUI (Johnson, ¶ 63, In some embodiments, the calendar invite interface can receive a response from the user by detecting a gesture corresponding to an attendance status (e.g., accept or reject) (discloses detection of non-text content)), (Id., ¶ 66, the message management service can generate a new message (e.g., an email) addressed to the organizing user, attach the updated calendar invite file to the message, and send the new message to the organizing user).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the calendar and response GUI elements of Accapadi to include the calendar file and non-text detection elements of Johnson in the analogous art of automatic calendar event reminders for the same reasons as stated for claim 1.


Claims 15 and 17, 19-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Accapadi in view of Johnson.

Regarding claim 15, Accapadi discloses a computing device comprising: a processor (Accapadi, ¶ 45, Computer system 200 includes a bus 222 or other communication device for communicating information within computer system 200, and at least one processing device such as processor 212, coupled to bus 222 for processing information); 
a display (Id., ¶ 51, In addition, for example, a display device 220 communicatively enabled on bus 222 via I/O interface 226 for controlling outputs may include, for example, one or more graphical display devices, but may also include other output interfaces, such as an audio output interface); 
a GUI presented on the display, the GUI further comprising: a recipient section having a field in which a user can enter at least one recipient for a draft email (Accapadi, ¶ 9, the server enables, for display within a user interface (discloses GUI) accessible to the particular recipient, a separate record for each electronic mail message within an inbox), (Id., ¶ 47, email communications of the present invention may be provided as a computer program product, included on a machine-readable medium having stored thereon the machine executable instructions used to program computer system 200 to perform a process according to the present invention), (Id., ¶ 38, the header portion may include prompts for entry of information such as the email address for the sender, the email address for one or more recipients (discloses recipient section), and a subject of the email. The message portion may include a space in which a user may insert text, audio, video, graphics, and attachments), (Id., ¶ 98, block 1024 depicts storing a copy of the email in a drafts (discloses draft emails) queue that is sorted by reply by date);
a subject section having a field in which the user can enter a subject (Id., ¶ 38, the header portion may include prompts for entry of information such as the email address for the sender, the email address for one or more recipients, and a subject of the email (discloses subject section). The message portion may include a space in which a user may insert text, audio, video, graphics, and attachments); 
a body section of the draft email, having a field in which the user can enter text (Id., ¶ 38, the header portion may include prompts for entry of information such as the email address for the sender, the email address for one or more recipients, and a subject of the email. The message portion (discloses body section) may include a space in which a user may insert text, audio, video, graphics, and attachments);
and a first GUI element that, when selected by a first action of the user, causes a first recipient GUI element and a second recipient GUI element to display simultaneously, the first and second recipient GUI elements specifically identifying to first and second recipients listed in the recipient section of the draft email, wherein the first and second recipient GUI elements are independently selectable by a second selection of the user… (Id., ¶ 99, Returning to block 1004, if the user selects to send the email with the reply by entry, then the process passes to block 1006. Block 1006 depicts sending the email with a header that includes the reply by entry to the email server for delivery; Fig. 6, items 618: “Select Type of Reply” and “Reply Message Check Read Box”), (Id., ¶ 76, For "date" field 614, in the example, a user may enter a date or the user may select a date from the pull down menu which includes selectable dates of "1 hour", "1 day", "2 days", "3 days" and additional selectable options of "select from calendar" which triggers a selectable calendar within the display area (further discloses automatically generating a calendar), "project A deadline" which triggers a date specified in a calendar or user preferences for the deadline (discloses deadline for responding), or no reply by date), (Id., ¶ 98, Block 1024 depicts storing a copy of the email in a drafts (further discloses draft emails) queue that is sorted by reply by date), (Id., ¶ 40, an email client, such as email client 106, 108, or 110 includes a prompt within the header portion of composition interface for user entry of a reply by entry (discloses deadline for response). The reply by entry may include multiple selectable fields of information including, but not limited to, a reply by date, the recipients to which the reply by date is applicable, and the type of reply expected), (Id. Figure 6, Figure depicts selectable element 606), (Id., ¶ 74, In selecting addresses for "to" field 606 and "cc" field 608, a user may select from a pull down menu of addresses or from a directory of addresses (discloses selectable elements corresponding to recipients of the draft email). A user may organize email addresses in a directory under different groupings, such that a user may also select the grouping to select all the email addresses under that grouping), (Id., ¶ 77, For "applicable recipients" field 616, in the example, a user may select to apply the reply by entries to all recipients, those recipients listed in "to" field 606, those recipients listed in "cc" field 608 (further discloses selectable elements corresponding to recipients of the draft email), or those recipients who addresses are included in a directory under a "business group" folder. In addition, the pull down menu may include other selectable options for specifying the applicable recipients. It will be understood that the user may specify applicable recipient options for display in the pull down menu for "applicable recipients" field 616), (Id., Figure 6, Figure 6 depicts first and second recipient GUI elements under the menu of element 616, which are selectable by a second selection of the user);
Through KSR Rationale E, Accapadi discloses …wherein the first and second recipient GUI elements both remain visible and available for further selection on the GUI after the second selection by the user
First, Accapadi discloses first and second recipient GUI elements under the menu of element 616, which are selectable by a second selection of the user (Id., Figure 6, Figure depicts first and second recipient GUI elements under the menu of element 616, which are selectable by a second selection of the user).
Further, Accapadi discloses a number of elements which remain visible after the second selection by the user (Id., Figure 6, Figure depicts several elements which remain visible after the second selection by the user (e.g. ‘TO:’ recipient element 606).
A desirable user experience is a key factor in the success of any business. Thus, one of the most common vehicles for businesses to demonstrate a desirable user experience is by displaying information relevant to the contemporary activities of the user. As discussed by Accapadi, an improved email communication network environment for facilitating composition, presentation, and monitoring of electronic mail messages with reply by constraints is set forth in part by properly presenting relevant data to the user.
Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, allowing the first and second GUI elements to remain visible and available for further selection on the GUI after the second selection by the user in the system of Accapadi, because there are a finite number of identified, predictable potential solutions (i.e. either hide or maintain display of the first and second GUI elements). Allowing the elements to remain on display and selectable would be a benefit to the recognized need (a desirable user experience) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known).
Accapadi further discloses …and wherein selection of the first and second recipient GUI elements causes… setting a deadline for responding to the email (Id., Figure 6, Figure 6 depicts first and second recipient GUI elements under the menu of element 616, which are selectable by a second selection of the user), (Id., ¶ 40, an email client, such as email client 106, 108, or 110 includes a prompt within the header portion of composition interface for user entry of a reply by entry. The reply by entry may include multiple selectable fields of information including, but not limited to, a reply by date (discloses deadline for response), the recipients to which the reply by date is applicable, and the type of reply expected).
While suggested, Accapadi does not explicitly disclose …a calendar file to be automatically generated and attached to the draft email when sent to each recipient, the calendar file…
However, Johnson discloses  …a calendar file to be automatically generated and attached to the draft email when sent to each recipient, the calendar file… (Johnson, ¶ 66, the message management service can generate a new message (e.g., an email) addressed to the organizing user, attach the updated calendar invite file to the message, and send the new message to the organizing user).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the calendar and response GUI elements of Accapadi to include the calendar file attaching elements of Johnson in the analogous art of automatic calendar event reminders for the same reasons as stated for claim 1.

	Regarding claim 17, this claim recites limitations materially similar to those in claim 10, and is rejected for the same reasons as stated above.
	
Regarding claim 19-20, these claims recite limitations materially similar to those in claims 6-7, respectively, and are rejected for the same reasons as stated above.

Regarding claim 21, the combination of Accapadi, Johnson and Brun discloses the GUI of claim 1.
While suggested, Accapadi does not explicitly disclose wherein the first GUI element is embedded within the body section of the draft email.
However, Accapadi does disclose a first GUI element and a prompt displayed within a header section of a draft email (Accapadi, Figure 6, Figure depicts selectable GUI element 614 and accompanying prompt 612. Figure further depicts message body section 622) and a body section of a draft email (Accapadi, Fig. 6, item 622: “Message”) with a configurable GUI element (“Select Type of Reply,” item 618) prompting the recipient to mark the message as read (“Read Message,” item 624), further taught by Accapadi at Para. 0078).

    PNG
    media_image2.png
    316
    418
    media_image2.png
    Greyscale

	Further, Johnson discloses embedded elements with respect to a calendar invite (Johnson, ¶ 45, FIG. 3 shows a block diagram of various data structures for handling calendar invites according to an embodiment of the present invention. The data structures shown in FIG. 3 represent the types of data that can be included in a calendar invite. The data shown in data structures 300 and 314 can be formatted differently, depending on the calendar service and/or messaging service from which the calendar invite is sent. For example, the data can be embedded as microdata with a corresponding message or can be included in an ICS file or other calendar file).
One of ordinary skill in the art would have recognized that applying the embedding technique of Johnson would have yielded predictable results and resulted in a simplified and improved user experience and email system (see KSR Rationale D (see MPEP 2141 (III)(D)). It would have been recognized that applying the technique of Johnson to the teachings of Accapadi would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to embed data and features into similar systems. Further, embedding the response reminder to the body section of Accapadi’s draft email would have been recognized by those of ordinary skill in the art as resulting in an improved email system that would allow more for a more simplified and convenient user experience.

Regarding claim 23, this claim recites limitations materially similar to those in claim 21, and is rejected for the same reasons as stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Berger et al., U.S. Publication No. 2011/0145101 discloses a system, method and graphical user interface for managing contacts and calendars within an online card system. 
Desai et al., U.S. Publication No. 2007/0124371 discloses a calendar interface for digital communications. 
Upadhyay et al., U.S. Publication No. 2017/0124034 discloses summarization of email on a client computing device based on content contribution to an email thread using classification and word frequency considerations. 
Daily et al., U.S. Patent No. 7,778,858 discloses linking unable to respond messages to entries in electronic calendar.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS D BOLEN/Examiner, Art Unit 3624        
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624